EXHIBIT 10.16

 

William Lyon Homes, Inc.

Loan No. 906-0100

 

AGREEMENT FOR SIXTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

 

This Agreement for Sixth Modification of Deeds of Trust and Other Loan
Instruments (this “Sixth Modification”) is made as of November 14, 2003 by and
between WILLIAM LYON HOMES, INC., a California corporation (“Borrower”) and
GUARANTY BANK, a federal savings bank organized and existing under the laws of
the United States (formerly known as “Guaranty Federal Bank, F.S.B.”)
(“Lender”), with reference to the following facts:

 

A. Borrower and Lender entered into a Master Loan Agreement (the “Loan
Agreement”) dated August 31, 2000, which provides for a loan of FIFTY-FIVE
MILLION DOLLARS ($55,000,000.00) (the “Original Loan Amount”) to Borrower on the
terms and conditions specified therein. The Loan is evidenced and secured by a
revolving promissory note and other loan instruments (collectively, the “Loan
Instruments”). The Loan Instruments, each executed by Lender and Borrower, were
modified by:

 

(i) that certain Agreement for First Modification of Deeds of Trust and Other
Loan Instruments dated June 8, 2001 (“First Modification”);

 

(ii) that certain Agreement For Second Modification of Deeds of Trust and Other
Loan Instruments dated July 23, 2001 (“Second Modification”);

 

(iii) that certain Agreement for Third Modification of Deeds of Trust and Other
Loan Instruments dated December 19, 2001, (“Third Modification”);

 

(iv) that certain Agreement for Fourth Modification of Deeds of Trust and Other
Loan Instruments dated May 29, 2002 (“Fourth Modification”); and

 

(v) that certain Agreement for Fifth Modification of Deeds of Trust and Other
Loan Instruments dated June 6, 2003.

 

Pursuant to the terms and provisions of the First Modification, the Original
Loan Amount was increased, as evidenced by a certain Amended and Restated
Revolving Promissory Note executed by Borrower for the benefit of lender and
dated June 8, 2001 to the maximum principal amount of SIXTY-FIVE MILLION DOLLARS
($65,000,000.00). Pursuant to the terms and provisions of the Fourth
Modification, the Loan was increased, as evidenced by a certain Amended and
Restated Revolving Promissory Note executed by Borrower for the benefit of
Lender and dated May 29, 2002 to the maximum principal amount of SEVENTY-FIVE
MILLION DOLLARS ($75,000,000.00) (the “Loan”). Upon full execution, this Sixth
Modification shall constitute one of the Loan Instruments. All defined terms
used in this Sixth Modification shall have the meanings ascribed to them in the
Loan Agreement unless the context requires otherwise.

 

B. At Borrower’s request, Lender has agreed to modify one or more of the Loan
Instruments, as herein provided.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein,
the parties hereby agree as follows:

 

1. Modifications. The Loan Instruments specified in Exhibit “A” attached hereto
and incorporated herein by this reference are modified as set forth therein,
effective upon timely satisfaction of the conditions set forth in Section 2
below. As used in this Sixth Modification and the attached Exhibit “A,” the term
“Deeds of Trust” refers to the Construction Deeds of Trust (With Security
Agreement, Fixture Filing and Assignment of Rents and Leases) (“Deed of Trust”),
each executed by Borrower for the benefit of Lender:

 

    (1) (1026) a certain Deed of Trust dated November 7, 2000 and recorded in
the Official Records of Maricopa County, Arizona on November 13, 2000, as
Instrument No. 2000-0869149;

 

1



--------------------------------------------------------------------------------

    each as modified by the First Modification and evidenced by the Memorandums
of First Modification of Deeds of Trust and Other Loan Instruments dated June 8,
2001 and recorded in the Official Records of:

 

  (a)   Orange County, California on July 20, 2001, as Instrument No.
2001-0492777;

  (b)   San Diego County, California on July 20, 2001, as Instrument No.
2001-0505154;

  (c)   San Joaquin County, California on July 24, 2001, as Instrument No.
2001-01116593;

  (d)   Riverside County, California on August 6, 2001 as Instrument No. 368935;

  (e)   San Bernardino County, California on October 16, 2001 as Instrument No.
2001-0470256; and

  (f)   Maricopa County, California on July 20, 2001, as Instrument No.
2001-0652927;

 

    as modified by the Second Modification and evidenced by the Memorandums of
Second Modification of Deeds of Trust and Other Loan Instruments dated July 23,
2001 and recorded in the Official Records of:

 

  (g)   Orange County, California on August 31, 2001, as Instrument No.
2001-0614957;

  (h)   San Diego County, California on August 31, 2001, as Instrument No.
2001-0626061;

  (i)   San Joaquin County, California on August 31, 2001, as Instrument No.
2001-01144060;

  (j)   Riverside County, California on August 31, 2001 as Instrument No.
426142;

  (k)   San Bernardino County, California on August 31, 2001 as Instrument No.
2001-401382; and

  (l)   Maricopa County, California on August 31, 2001, as Instrument No.
2001-0810003;

 

    (2) (1060) a certain Deed of Trust dated September 10, 2001 and recorded in
the Official Records of Stanislaus County, California on October 12, 2001, as
Instrument No. 2001-0121877-00;;

 

    (3) (1061) a certain Deed of Trust dated October 10, 2001 and recorded in
the Official Records of Clark County, Nevada on October 19, 2001 as Instrument
No. 1893-20011019;;

 

    (4) (1081) a certain Deed of Trust dated March 25, 2002 and recorded in the
Official Records of Clark County, Nevada on April 5, 2002, as Instrument No.
2444-20020405;

 

    (5) (1082) a certain Deed of Trust dated May 10, 2002 and recorded in the
Official Records of Clark County, Nevada on August 28, 2002 as Instrument No.
00678-20020828;

 

    each as modified by the Third Modification dated December 19, 2001;

 

    as modified by the Fourth Modification and evidenced by the Memorandums of
Fourth Modification of Deeds of Trust and Other Loan Instruments dated May 29,
2002 and recorded in the Official Records of:

 

  (m)   Orange County, California on June 19, 2002, as Instrument No.
2002-0512402;

  (n)   San Diego County, California on June 9, 2002, as Instrument No.
2002-0516959;

  (o)   San Joaquin County, California on June 19, 2002 as Instrument No. 2002-
104493;

  (p)   Maricopa County, Arizona on June 19, 2002 as Instrument No.
2002-0622784;

  (q)   Stanislaus County, California on June 19, 2002 as Instrument No.
2002-0078803; and

  (r)   Clark County, Nevada on June 19, 2002 as Instrument No. 00696 – Book
L0020619;

 

    (6) (1083) a certain Deed of Trust dated June 7, 2002 and recorded in the
Official Records of Orange County, California on June 20, 2002 as Instrument No.
2002-0519877;

 

    (7) (1085) a certain Deed of Trust dated September 9, 2002 and recorded in
the Official Records of Orange County, California on September 26, 2002 as
Instrument No. 2002-0824940;

 

    (8) (1084) a certain Deed of Trust dated October 16, 2002 and recorded in
the Official Records of Contra Costa County, California on October 29, 2002 as
Instrument No. 2002-0395911-00;

 

2



--------------------------------------------------------------------------------

    (9) (2151) a certain Deed of Trust dated November 22, 2002 and recorded in
the Official Records of Santa Clara County, California on January 17, 2003 as
Instrument No. 2003-16756674;

 

    (10) (2146) a certain Deed of Trust dated December 2, 2002 and recorded in
the Official Records of Riverside County, California on December 20, 2002 as
Instrument No. 2002-763759;

 

    (11) (1087 & 2150) a certain Deed of Trust dated December 2, 2002 and
recorded in the Official Records of San Joaquin County, California on December
16, 2002 as Instrument No. 2002-225771;

 

    (12) (1086) a certain Deed of Trust dated December 2, 2002 and recorded in
the Official Records of San Joaquin County, California on December 16, 2002 as
Instrument No. 2002-225770;

 

    (13) (2161) a certain Deed of Trust dated December 6, 2002 and recorded in
the Official Records of Maricopa County, Arizona on December 13, 2002 as
Instrument No. 2002-1342236;

 

    (14) (2156) a certain Deed of Trust dated December 6, 2002 and recorded in
the Official Records of San Diego County, California on December 13, 2002 as
Instrument No. 2002-1136706;

 

    (15) (1088) a certain Deed of Trust dated December 13, 2002 and recorded in
the Official Records of Orange County, California on December 19, 2002 as
Instrument No. 2002-001166163;

 

    (16) (1091) a certain Deed of Trust dated December 11, 2002 and recorded in
the Official Records of Santa Clara County, California on January 17, 2003 as
Instrument No. 2003-16756672;

 

    (17) (1089 & 1090) a certain Deed of Trust dated January 3, 2003 and
recorded in the Official Records of Contra Costa County, California on January
7, 2003 as Instrument No. 2003-0008162-00;

 

    (18) (2162) a certain Deed of Trust dated January 9, 2003 and recorded in
the Official Records of Maricopa County, Arizona on January 15, 2003 as
Instrument No. 2003-0052171;

 

    (19) (2170) a certain Deed of Trust dated February 11, 2003 and recorded in
the Official Records of Riverside County, California on February 18, 2003 as
Instrument No. 2003-110833;

 

    (20) (1092) a certain Deed of Trust dated February 12, 2003 and recorded in
the Official Records of Maricopa County, Arizona on February 28, 2003 as
Instrument No. 2003-0243533.

 

    (21) (2169) a certain Deed of Trust dated March 5, 2003 and recorded in the
Official Records of Orange County, California on April 3, 2003 as Instrument No.
2003-000369460;

 

    (22) (1093) a certain Deed of Trust dated March 10, 2003 and recorded in the
Official Records of Orange County, California on March 20, 2003 as Instrument
No. 2003-000302730;

 

    (23) (2171) a certain Deed of Trust dated March 10, 2003 and recorded in the
Official Records of Riverside County, California on April 30, 2003 as Instrument
No. 2003-308054;

 

    (24) (1094 & 1095) a certain Deed of Trust dated March 21, 2003 and recorded
in the Official Records of Maricopa County, Arizona on March 31, 2003 as
Instrument No. 2003-0397979;

 

    (25) (2179) a certain Deed of Trust dated April 3, 2003 and recorded in the
Official Records of San Diego County, California on April 7, 2003 as Instrument
No. 2003-0385270;

 

    (26) (2177) a certain Deed of Trust dated April 7, 2003 and recorded in the
Official Records of Santa Clara County, California on April 15, 2003 as
Instrument No. 2003-16965809;

 

    (27) (2178) a certain Deed of Trust dated April 7, 2003 and recorded in the
Official Records of Santa Clara County, California on April 15, 2003 as
Instrument No. 2003-16965811;

 

    (28) (1096 & 1097) a certain Deed of Trust dated April 21, 2003 and recorded
in the Official Records of Maricopa County, Arizona on April 30, 2003 as
Instrument No. 2003-0544753;

 

    (29) (2182) a certain Deed of Trust dated May 19, 2003 and recorded in the
Official Records of Riverside County, California on June 3, 2003 as Instrument
No. 2003-399559; and

 

    (30) (1099 & 1100) a certain Deed of Trust dated May 23, 2003 and recorded
in the Official Records of Maricopa County, Arizona on May 30, 2003 as
Instrument No. 2003-0690830;

 

    each as modified by the Fifth Modification and evidenced by the Memorandums
of Fifth Modification of Deeds of Trust and Other Loan Instruments dated June 6,
2003 and recorded in the Official Records of:

 

  (s)   Orange County, California on June 13, 2003, as Instrument No.
2003-000696239;

  (t)   San Diego County, California on June 13, 2003, as Instrument No.
2003-0701777;

  (u)   San Joaquin County, California on June 17, 2003 as Instrument No.
2003-131447;

  (v)   Maricopa County, Arizona on June 13, 2003 as Instrument No.
2003-0769110;

  (w)   Stanislaus County, California on June 17, 2003 as Instrument No.
2003-009720100; and

  (x)   Clark County, Nevada on June 13, 2003 as Instrument No. 2003-0613-02716;

  (y)   Riverside County, California on June 13, 2003 as Instrument No.
2003-438782;

 

3



--------------------------------------------------------------------------------

  (z)   Santa Clara County, California on June 16, 2003 as Serial No. 17110264;
and

  (aa)   Contra Costa County, California on June 16, 2003 as Instrument No.
280094;

 

    (31) (1104) a certain Deed of Trust dated May 28, 2003 and recorded in the
Official Records of Orange County, California on June 12, 2003 as Instrument No.
2003-000684758;

 

    (32) (1105) a certain Deed of Trust dated June 3, 2003 and recorded in the
Official Records of Contra Costa County, California on June 13, 2003 as Series
No. 2003-278107;

 

    (33) (1103) a certain Deed of Trust dated June 13, 2003 and recorded in the
Official Records of Orange County, California on July 11, 2003 as Instrument No.
2003-000819535;

 

    (34) (1101 & 1102) a certain Deed of Trust dated June 13, 2003 and recorded
in the Official Records of Clark County, Nevada on July 7, 2003 as Instrument
No. 20030707-01318;

 

    (35) (1108 & 1109) a certain Deed of Trust dated June 17, 2003 and recorded
in the Official Records of Maricopa County, Arizona on June 30, 2003 as
Instrument No. 2003-0852310;

 

    (36) (1106) a certain Deed of Trust dated June 18, 2003 and recorded in the
Official Records of Orange County, California on July 2, 2003 as Instrument No.
2003-000779063;

 

    (37) (1107) a certain Deed of Trust dated June 18, 2003 and recorded in the
Official Records of Orange County, California on July 2, 2003 as Instrument No.
2003-000781409;

 

    (38) (1110 & 1111) a certain Deed of Trust dated July 21, 2003 and recorded
in the Official Records of Maricopa County, Arizona on July 31, 2003 and August
16, 2003 as Instrument No. 2003-1025805;

 

    (39) (2193) a certain Deed of Trust dated July 31, 2003 and recorded in the
Official Records of San Joaquin County, California on August 12, 2003 as
Instrument No. 2003-181847;

 

    (40) (2194) a certain Deed of Trust dated August 6, 2003 and recorded in the
Official Records of Santa Clara County on August 15, 2003 as Instrument No.
2003-1727295;

 

    (41) (1112 & 1113) a certain Deed of Trust dated August 25, 2003 and
recorded in the Official Records of Maricopa County, Arizona on August 29, 2003
as Instrument No. 2003-1212634;

 

    (42) (2198) a certain Deed of Trust dated September 3, 2003 and recorded in
the Official Records of Riverside County, California on September 16, 2003 as
Instrument No. 2003-718387;

 

    (43) (2195) a certain Deed of Trust dated September 3, 2003 and recorded in
the Official Records of Santa Clara County, California on September 15, 2003 as
Instrument No. 2003-17345667;

 

    (44) (2199) a certain Deed of Trust dated September 9, 2003 and recorded in
the Official Records of Maricopa County, Arizona on September 16, 2003 as
Instrument No. 2003-1297882;

 

    (45) (1114 & 1115) a certain Deed of Trust dated September 22, 2003 and
recorded in the Official Records of Maricopa County, Arizona on September 30,
2003 as Instrument No. 2003-1371575;

 

    (46) (2204) a certain Deed of Trust dated October 7, 2003 and recorded in
the Official Records of Riverside County, California on October 16, 2003 as
Instrument No. 2003-815553;

 

    (47) (1117) a certain Deed of Trust dated October 7, 2003 and recorded in
the Official Records of Orange County, California on October 23, 2003 as
Instrument No. 2003-001308789;

 

    (48) (1119 & 1120) a certain Deed of Trust dated October 21, 2003 and
recorded in the Official Records of Maricopa County, Arizona on October 31, 2003
as Instrument No. 2003-1518590; and

 

    (49) (2206) a certain Deed of Trust dated November 12, 2003 and recorded in
the Official Records of Riverside County, California on November 14, 2003 as
Instrument No. 2003-901911.

 

4



--------------------------------------------------------------------------------

2. Conditions. The modifications of Section 1 above shall take effect only upon
Borrower’s satisfaction, at its expense, of all of the following conditions not
later than the date of this Sixth Modification:

 

    (a) if required by Lender, delivery to Lender of one or more endorsements to
the Title Policy (whether one or more) insuring the lien of the Deeds of Trust
as may be required by Lender, all in form and of content acceptable to Lender,
insuring that, except as set forth in this Sixth Modification, the priority of
such lien is unaffected by the modifications set forth herein and that the Title
Policy insuring the Deeds of Trust remains in full force and effect in the full
amount of the Loan;

 

    (b) if required by Lender, delivery to Lender of one or more duly executed
recordable memorandums of this Sixth Modification (collectively, the “Sixth
Memorandum”);

 

    (c) satisfaction of such other conditions as may be set forth on Exhibit “B”
attached hereto and incorporated herein by this reference, if any; and

 

    (d) if the Loan has been guarantied (or indemnities given) or if there are
junior liens encumbering the property which is encumbered by the Deeds of Trust,
delivery to Lender of duly executed consents to the modifications set forth in
this Sixth Modification by the guarantor(s) and/or junior lienors, as
applicable, as may be set forth in Exhibit “C” attached hereto or as may be
attached to the Sixth Memorandum, each incorporated herein by this reference.

 

3. Representations and Warranties. Borrower hereby represents and warrants that
no default, event of default, breach or failure of condition has occurred, or
would exist with notice or the lapse of time or both, under any of the Loan
Instruments; and all representations and warranties herein and in the other Loan
Instruments are true and correct, which representations and warranties shall
survive execution of this Sixth Modification. All parties who execute this Sixth
Modification and any other documents required hereunder on behalf of Borrower
represent and warrant that they have full power and authority to execute and
deliver such documents, and that all such documents are enforceable in
accordance with their terms. As of the date of this Sixth Modification, Borrower
hereby acknowledges and agrees that it has no defenses, offsets or claims
against Lender or the enforcement of the Loan Instruments and that Lender has
not waived any of its rights or remedies under any such documents.

 

4. No Impairment. Except as expressly provided herein, nothing in this Sixth
Modification shall alter or affect any provision, condition or covenant
contained in the Loan Instruments or affect or impair any of Lender’s rights,
powers or remedies thereunder. It is the intent of the parties hereto that the
provisions of the Loan Instruments shall continue in full force and effect
except as expressly modified hereby.

 

5. Miscellaneous. This Sixth Modification and the other Loan Instruments shall
be governed by and interpreted in accordance with the laws of the State of
California, except as they may be preempted by federal law. In any action
brought or arising out of this Sixth Modification or the Loan Instruments,
Borrower, and, if applicable, the general partners, members and joint venturers
of Borrower, hereby consent to the jurisdiction of any federal or state court
having proper venue within the State of California and also consent to the
service of process by any means authorized by California or federal law. The
headings used in this Sixth Modification are for convenience only and shall be
disregarded in interpreting the substantive provisions of this Sixth
Modification. Time is of the essence of each term of the Loan Instruments,
including this Sixth Modification. If any provision of this Sixth Modification
or any of the other Loan Instruments shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed therefrom and the remaining parts shall remain in full force as
though the invalid, illegal, or unenforceable portion had never been a part
thereof. This Sixth Modification may be executed in one or more counterparts,
all of which, taken together, shall constitute one and the same Sixth
Modification.

 

6. Integration; Interpretation. The Loan Instruments, including this Sixth
Modification, contain or expressly incorporate by reference the entire agreement
of the parties with respect to the matters contemplated herein and supersede all
prior negotiations. The Loan Instruments shall not be modified except by written
instrument executed by all parties. Any reference to the Loan Instruments in any
of the Loan Instruments includes this Sixth Modification and any amendments,
renewals or extensions approved by Lender hereunder.

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement for Sixth Modification of Deeds of Trust and
Other Loan Instruments is executed as of the date first hereinabove written.

 

LENDER:

     

GUARANTY BANK,

a federal savings bank organized and existing

under the laws of the United States

            By:  

/s/    JON M. LARSON        

--------------------------------------------------------------------------------

           

Name:

Title:

 

Jon M. Larson

Senior Vice President

 

BORROWER:

     

WILLIAM LYON HOMES, INC.,

a California corporation

            By:  

/s/    MICHAEL D. GRUBBS        

--------------------------------------------------------------------------------

           

Name:

Title:

 

Michael D. Grubbs

Senior Vice President and

Chief Financial Officer

            By:  

/s/    RICHARD S. ROBINSON        

--------------------------------------------------------------------------------

           

Name:

Title:

 

Richard S. Robinson

Senior Vice President

 

6



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “A”

AGREEMENT FOR SIXTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Modifications)

 

Loan Instrument Modified

--------------------------------------------------------------------------------

 

Modification

--------------------------------------------------------------------------------

1.      Revolving Promissory Note

 

(i)     The Note is hereby amended and restated in the form attached hereto as
Exhibit “A-1”.

2.      Loan Agreement

 

(i)     The introductory paragraph is hereby amended so that all references to
the “Loan Amount” shall be deemed to refer to the amount of ONE HUNDRED
TWENTY-FIVE MILLION DOLLARS ($125,000,000.00) and all references in the Loan
Agreement to the maximum principal amount of the Loan shall be deemed to refer
to such amount.

   

(ii)    Paragraph 2.1(a). Paragraph 2.1(a) is hereby amended to refer to the
Third Amended and Restated Promissory Note in the principal amount of ONE
HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000.00), in the form attached
hereto as Exhibit “A-1”.

   

(iii)  Paragraph 8. The foregoing is hereby amended as follows:

   

         Notwithstanding the foregoing provisions of this Paragraph 8, but
subject to all other provisions of this Loan Agreement, the aggregate amount of
Loan Allocations for Properties included in the Borrowing Base may exceed the
Loan Amount; provided, however, (i) in no event shall such aggregate amount of
all Loan Allocations exceed an amount equal to ONE HUNDRED FORTY MILLION DOLLARS
($140,000,000.00) at any time, and (ii) in no event shall the outstanding
principal balance of the loan exceed the Loan Amount.

   

(iv)   Paragraph 19. The foregoing is hereby amended to delete the existing
reference to the Facility Fee and replace the same with “THREE HUNDRED FIFTY
THOUSAND DOLLARS ($350,000.00)” (to be adjusted for amounts previously paid in
June 2003, but not earned by Lender).

   

(v)    New Paragraph 23. A new Paragraph 23 is hereby added to the Loan
Agreement to read in full as follows:

   

“23. Letters of Credit. Borrower may request Lender’s issuance of letters of
credit under the Loan in accordance with the following:

 

7



--------------------------------------------------------------------------------

   

23.1 Issuance of Letters of Credit. Subject to the terms and conditions of this
Agreement applicable to Disbursements, any additional agreements, instruments
and undertakings required by Lender in connection with its issuance of letters
of credit generally (collectively, the “Letter of Credit Agreements”), and the
conditions and procedures set forth in this Agreement, Lender agrees to issue,
from time to time, letters of credit (the “Letters of Credit”) upon the request
by and for the account of Borrower. The maximum face amount of Letters of Credit
outstanding at any time shall not exceed Twenty Million Dollars ($20,000,000).

   

(a)    Conditions. The conditions precedent to the issuance of each Letter of
Credit are all of the following:

   

(i)     the face amount of the Letter of Credit shall not exceed the then
available Borrowing Base;

   

(ii)    Borrower shall have executed and delivered to Lender any required Letter
of Credit Agreements;

   

(iii)  No Letter of Credit shall have a term exceeding three hundred sixty-four
(364) days or ending on a date after the Maturity Date;

   

(iv)   No Letter of Credit shall have any “evergreen” or similar provisions
requiring renewal thereof;

   

(v)    Lender shall have received, in immediately available funds, a Letter of
Credit fee of fifteen one-hundredths of one percent (0.15%) of the face
principal amount of the Letter of Credit; such fee may be paid from a
Disbursement, if all other conditions precedent to a Disbursement are satisfied;

 

8



--------------------------------------------------------------------------------

   

(vi)   No Default or Event of Default has occurred and is continuing; and

   

(vii) All policies, procedures and requirements of Lender in effect from time to
time for issuance of Letters of Credit shall have been satisfied.

   

(b)    Procedure. To obtain a Letter of Credit, Borrower shall deliver a written
request for a Letter of Credit, specifying all material terms of such Letter of
Credit, not later than fourteen (14) days prior to the date requested for
issuance of such Letter of Credit. Lender will process the Letter of Credit
request as an application in accordance with its policies, procedures and
requirements then in effect. If the application meets Lender’s requirements and
is within Lender’s policies then in effect, the conditions set forth in
Paragraph 23.1(a) above are satisfied and all other conditions to Disbursement
set forth in this Agreement are satisfied, then Lender will issue the requested
Letter of Credit.

   

23.2   Letter  of  Credit  Reimbursement  Obligations. Borrower’s obligations
under this Agreement and any Letter of Credit Agreement to reimburse Lender for
any drawings under any Letter of Credit and to repay Lender in the full amount
of any draws under any Letter of Credit (collectively “Reimbursement
Obligation”) are absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim, or defense to payment which Borrower
may have or have had against Lender or any beneficiary of the Letter of Credit,
including any defense or other matter described in Paragraph 23.3 below.

   

23.3   Nature of Letter of Credit Reimbursement Obligations. Borrower shall
assume all of the risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. Lender shall not be responsible for (a) the form,
validity,

 

9



--------------------------------------------------------------------------------

   

           sufficiency, accuracy, genuineness or legal effect of any Letter of
Credit or any document submitted by any party in connection with the issuance of
any Letter of Credit, even if such document should in fact prove to be, in any
or all respects, invalid, insufficient, inaccurate, fraudulent or forged; (b)
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;
(c) the failure of any beneficiary of any Letter of Credit to comply fully with
the terms or conditions required in order to demand payment under a Letter of
Credit; (d) errors, omissions, interruptions or delays in transmission or
delivery of any messages by mail, cable, telegraph, telecopy, telex or
otherwise; (e) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary to make a disbursement under
a Letter of Credit or the proceeds thereof; or (f) any nonapplication or
misapplication by the beneficiary of the Letter of Credit of proceeds of such
payment; or (g) the legality, validity, form, regularity or enforceability of
the Letter of Credit. None of the foregoing shall affect, impair or prevent the
vesting of any of the rights or powers granted to Lender hereunder. In
furtherance and extension and not in limitation or derogation of any of the
foregoing, any act taken or omitted to be taken by Lender in good faith shall be
binding upon Borrower and shall not put Lender under any resulting liability to
Borrower.

   

23.4   Interest on Letter of Credit Amounts. From and after the date of issuance
of any Letter of Credit until the expiration or cancellation thereof, interest
shall accrue and be payable on the full amount available for draws under such
Letter of Credit at the applicable Euro-Dollar Base Rate (as defined in the
Note), subject to all the terms and provisions of the Note.”

 

10



--------------------------------------------------------------------------------

   

(vi)   New Paragraph 24. A new Paragraph 24 is hereby added to the Loan
Agreement to read in full as follows:

   

“24. Increase in Availability. Notwithstanding any provision to the contrary in
this Agreement or the Note, the amount of Twenty-Five Million Dollars
($25,000,000.00) (the “Restricted Availability Amount”) of the Loan Amount shall
not be available for Disbursement, and the Loan Amount shall be limited to and
shall not exceed the outstanding principal amount of One Hundred Million Dollars
($100,000,000.00), unless and until Borrower has requested in writing that
Lender permit that the Restricted Availability Amount be made available to
Borrower for Disbursements and Lender has consented thereto. Lender’s consent to
make available the Restricted Availability Amount may be given or withheld in
its sole discretion. Lender’s failure to provide written approval of Borrower’s
request to make available the Restricted Availability Amount within sixty (60)
days of receipt of such request shall be deemed Lender’s disapproval thereof.
All terms and provisions of this Agreement and the other Loan Instruments shall
apply to all Disbursements of the Restricted Availability Amount in the event
the same is made available for Disbursement. Concurrent with any consent of
Lender to make available the Restricted Availability Amount, and as a condition
thereto, Borrower shall pay the Facility Fee applicable to the Restricted
Availability Amount on a pro rata basis, as specified below. Borrower shall
execute and deliver such additional instruments, agreements and undertakings
required by Lender in connection with making available the Restricted
Availability Amount, and Borrower shall be responsible for payment of all costs
and expenses incurred by Lender, including reasonable attorneys fees and costs
and costs of any title endorsements, in connection therewith. At such time as
the Restricted Availability Amount is made available to Borrower as hereinabove
provided, if at all, the following shall apply to Disbursements under the Loan:

   

i)       Maximum Loan Allocations, as provided in Paragraph 8 of this Loan
Agreement, shall not exceed an aggregate of One Hundred Seventy-Five Million
Dollars ($175,000,000.00);

 

11



--------------------------------------------------------------------------------

   

(ii)    Maximum Loan Allocations for Lots Under Development and Finished Lots
(as each such term is defined in the Specific Loan Terms), shall not exceed an
aggregate of Fifty-Five Million Dollars ($55,000,000.00);

   

(iii)  The maximum number of Residences at any one time in all Approved
Subdivisions shall be limited to eight hundred (800) Residences; and

   

(iv)   Borrower shall pay to Lender the amount of Eighty-Seven Thousand Five
Hundred Dollars ($87,500.00) per annum, representing the increase in the
Facility Fee attributable to the Restricted Availability Amount, as a condition
to Lender’s making available the Restricted Availability Amount as contemplated
hereinabove.”

   

(vii) New Paragraph 25. A new Paragraph 25 is hereby added to the Loan Agreement
to read in full as follows:

   

“25. Patriot Act Notification. The following notification is provided to
Borrower pursuant to Section 3.26 of the U.S. Patriot Act of 2001, 31 U.S.C.
Section 5318:

   

(a)    Procedures for Opening a New Account. To help the United States
Government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions, including Lender, to obtain,
verify and record information that identifies each person or entity that opens
an account, including any deposit account, treasury management account, loan, or
extension of credit or other financial services product (collectively, an
“Account”).

   

(b)    Requirements. Upon any opening of an Account by any party thereto (a
“Party”), if the Party is an individual, Lender will ask for the Party’s name,
taxpayer identification number, residential address, date of birth, and other
information that allow Lender to identify the Party, and, if the Party is not an
individual, Lender will ask for the Party’s name, taxpayer identification
number,

 

12



--------------------------------------------------------------------------------

   

         business address and other information that will allow Lender to
identify the Party. Lender may also ask, if the Party is an individual, to see
the Party’s driver’s license or other identifying documents, and, if the Party
is not an individual, to see the Party’s legal organizational documents or other
identifying documents.”

   

(viii)   New Paragraph 26. A new Paragraph 26 is hereby added to the Loan
Agreement to read in full as follows:

   

“26. Confidentiality. Notwithstanding anything to the contrary set forth herein
or in any other written or oral understanding or agreement to which the parties
hereto are parties or by which they are bound, the parties hereto acknowledge
and agree that (i) any obligations of confidentiality contained herein and
therein do not apply and have not applied from the commencement of discussions
between the parties to the tax treatment and tax structure of the transactions
contemplated by the Loan Documents (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all parties as required, without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by the Loan Documents and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment and tax structure, all within the meaning of Treasury Regulations
Section 1.6011-4; provided, however, that each party recognizes that the
privilege each has to maintain, in its sole discretion, with regard to the
confidentiality of a communication relating to the transactions contemplated by
the Loan Documents, including a confidential communication with its attorney or
a confidential communication with a federally authorized tax practitioner under
Section 7525 of the Internal Revenue Code, is not intended to be affected by the
foregoing. The foregoing acknowledgements and agreements shall also apply to any
state tax or treasury regulations similar or analogous to the federal
regulations referenced hereinabove.”

 

13



--------------------------------------------------------------------------------

3.      Exhibit “A” to Master Loan Agreement

 

(i)     Paragraph 4 – Lot/Residence Limitation. Paragraph 4(A)(i) is hereby
amended and restated to read in full as follows:

   

         Maximum number of Residences at any one time in all Approved
Subdivisions:

Seven Hundred              (700)

   

         A new subsection B.(v) is hereby added to read in full as follows:

   

         Spec Residences – Las Vegas, Nevada: Aggregate maximum number of Specs
in all

   

         Approved Subdivisions located in Las Vegas, Nevada:

    Sixty                             (60)    

E.(i)  Maximum Loan Allocations

   

(i)     For Finished Lots and Lots Being Actively Developed in any Subdivision:

   

         Maximum Loan Allocation: $44,000,000

   

         Maximum Loan Allocation Per Project: $15,000,000

   

E.(ii) Subsection E.(ii) is hereby amended and restated in its entirety to read
as follows:

 

         Maximum Loan Allocations - Las Vegas, Nevada

(ii)    For Finished Lots and Lots Being Developed in any Subdivision in Las
Vegas, Nevada:

   

         Loan Allocation Per Approved Subdivision: $15,000,000

   

         Maximum Loan Allocations in Las Vegas: $30,000,000

   

E.(iii) Maximum Loan Allocations for Residences priced between $701,000
–$1,500,000 shall be limited to a maximum of fifteen percent (15%) of all Loan
Allocations.

   

E.(iv) Maximum Loan Allocations for attached Residences shall not exceed twenty
percent (20%) of all Loan Allocations.

   

(ii)    Paragraph 16. Additional Loan Covenants. Subsection B is hereby deleted
in its entirety and Subsection G is hereby amended and restated in its entirety,
and a new subsection K is hereby added to read in full as follows:

 

14



--------------------------------------------------------------------------------

   

G.     Guarantor covenants and agrees to at all times maintain a limitation on
investments in joint ventures to fifty percent (50%) of Guarantor’s Tangible Net
Worth.

   

K.     At all times the ratio of EBITDA to debt service on Indebtedness shall
not be less than 2.0 or more for a rolling four-quarter basis.

   

         For purposes of this covenant, the following terms shall have the
definitions hereby stated:

   

         “EBITDA” – With respect to any person, means, as of any date of
determination, and for the relevant period, the sum of that person’s income from
all operations, increased by the sum of all expenses recognized by that person
in the computation of that person’s Net Income (determined according to GAAP)
for all interest, taxes, depreciation and amortization.

4.      Deeds of Trust

 

(i)     Section 1.1 of the Deeds of Trust is hereby modified to provide that the
reference therein to the “Note” shall refer to that certain Third Amended and
Restated Revolving Promissory Note dated November 14, 2003, executed by Trustor
in favor of Beneficiary in the stated principal amount of ONE HUNDRED
TWENTY-FIVE MILLION DOLLARS ($125,000,000.00). All other provisions of Section
1.1 shall remain the same.

5.      Other Loan Instruments

 

(i)     All references to the Loan in all of the Loan Instruments and in any
other instruments or agreements evidencing or securing the Loan which are not
expressly referenced as modified under this Sixth Modification, shall be deemed
to refer to the principal amount of ONE HUNDRED TWENTY-FIVE MILLION DOLLARS
($125,000,000.00) and all references to the Note therein shall be deemed to
refer to the Third Amended and Restated Revolving Promissory Note dated November
14, 2003, executed by Borrower in favor of Lender in the stated principal amount
of ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000.00).

 

15



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “A-1”

 

AGREEMENT FOR SIXTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Form of Amended and Restated Note)

 

--------------------------------------------------------------------------------

 

William Lyon Homes, Inc.

Loan No. 906-0100

 

THIRD AMENDED AND RESTATED REVOLVING PROMISSORY NOTE

 

$ 125,000,000.00   November 14, 2003

 

FOR VALUE RECEIVED, the undersigned, jointly and severally if more than one,
promise to pay to the order of GUARANTY BANK, a federal savings bank organized
and existing under the laws of the United States (formerly known as “Guaranty
Federal Bank, F.S.B.”), at its principal offices at 8333 Douglas Avenue, Dallas,
Texas 75225, or at such other place as the holder hereof may from time to time
designate, the principal sum of ONE HUNDRED TWENTY-FIVE MILLION DOLLARS
($125,000,000.00), or so much thereof as may be disbursed, with interest on the
maximum principal balance from time to time remaining unpaid prior to default or
maturity at the rate hereinafter provided, interest only being payable on the
first day of each month commencing December 1, 2003, and continuing until and
including the Maturity Date (defined below), when the unpaid principal balance
of this Third Amended and Restated Revolving Promissory Note (this “Note”),
together with all accrued and unpaid interest, shall be due and payable. The
“Maturity Date” shall be the date which is the Required Release Date for the
final Residence or Lot located in the final Approved Subdivision whose
construction was financed with proceeds of the Loan pursuant to the Loan
Agreement (as defined below). All terms with initially capitalized letters used
in this Note shall have the meanings ascribed to them in the Loan Agreement
unless otherwise indicated in this Note.

 

Borrower may from time to time during the term of this Note borrow, partially or
wholly repay its outstanding borrowings, and reborrow, subject to all of the
limitations, terms and conditions of this Note and of the Loan Agreement,
provided that the outstanding principal balance of this Note shall at no time
exceed the principal amount stated above, and Borrower shall have no right to
borrow or reborrow amounts under this Note for the construction of Residences
for which no prior Disbursements have been made under the Loan Agreement from
and after three hundred sixty-four (364) days from the Recordation of the
Memorandum of Sixth Modification of Deeds of Trust and Other Loan Instruments
(the “Facility Expiration Date”), subject to renewal as provided under the Loan
Agreement. The unpaid principal balance of this obligation at any time shall be
the total amounts disbursed hereunder by the holder hereof less the amount of
principal payments made hereon by or for Borrower, which principal balance may
be endorsed hereon from time to time by the holder.

 

Disbursements hereunder, to the total amount of the principal sum stated above,
may be made by the holder at the written request of Borrower or at the written
request of those authorized by Borrower to request Disbursements and direct the
disposition of any such Disbursements until written notice of the revocation of
such authority is received by the holder at the office designated above. Any
such Disbursements shall be conclusively presumed to have been made to or for
the benefit of Borrower when the holder believes in good faith that such
requests and directions have been made by authorized persons or when said
Disbursements are deposited to the credit of any account of Borrower with the
holder, regardless of the fact that persons other than those authorized
hereunder may have authority to draw against such account.

 

As herein provided, the unpaid Principal Amount (hereafter defined) of this Note
(or portions thereof) from time to time outstanding shall bear interest prior to
the Maturity Date at a varying rate of interest per annum equal to, at
Borrower’s option, (i) the Base Rate Spread (as hereafter defined) or (ii) the
applicable Euro-Dollar Base Rate (hereafter defined) (as elected in the manner
specified in this Note), provided that in no event shall the Applicable Rate
(hereafter defined) exceed the Maximum Rate (hereafter defined). Notwithstanding
the foregoing, if at any time the Applicable Rate exceeds the Maximum Rate, the
rate of

 

16



--------------------------------------------------------------------------------

interest payable under this Note shall be limited to the Maximum Rate, but any
subsequent reductions in the Base Interest Rate or the Euro-Dollar Base Rate, as
the case may be, shall not reduce the Applicable Rate below the Maximum Rate
until the total amount of interest accrued on this Note equals the total amount
of interest which would have accrued at the Applicable Rate if the Applicable
Rate had at all times been in effect. Interest on this Note, shall be calculated
at a daily rate equal to 1/360 of the annual percentage rate stated above,
subject to the provisions hereof specifying the maximum amount of interest which
may be charged or collected hereunder.

 

As used in this Note, the following terms shall have the meanings indicated
opposite them:

 

“Additional Costs”: As defined below in this Note.

 

“Applicable Rate”: The Base Interest Rate (as to that portion of Principal
Amount bearing interest at the Base Interest Rate) and the Euro-Dollar Base Rate
(as to each Euro-Dollar Amount) as elected in the manner specified in this Note.

 

“Assessments”: Any impositions or assessments imposed on Lender with respect to
any Euro-Dollar Amount for insurance or other fees, assessments and/or
surcharges.

 

“Base Interest Rate”: The Base Rate plus the Base Rate Spread, expressed as a
per annum rate of interest.

 

“Base Rate”: The base rate announced or published from time to time by Guaranty
Bank, which rate may not be the lowest rate charged by Guaranty Bank; it being
understood and agreed that the Base Rate shall increase or decrease, as the case
may be, from time to time as of the effective date of each change in such rate,
and may not correspond with future increases or decreases in interest rates
charged by other lenders or market rates in general.

 

“Base Rate Spread”: The percentage rate to be added to the Base Rate to
determine the Base Interest Rate, calculated as follows, and effective on the
first (1st) day of the month following Lender’s receipt of Borrower’s quarterly
Financial Statement pursuant to the Loan Agreement, which receipt shall be not
later than fifteen (15) days prior to an applicable change to the Base Rate
Spread, keyed to Borrower’s then ratio of total liabilities to Tangible Net
Worth:

 

Ratio of Total Liabilities

To Tangible Net Worth

--------------------------------------------------------------------------------

  

Base

Spread Rate

--------------------------------------------------------------------------------

3.25 – 3.00 to 1

   0.10%

2.99 - 2.50 to 1

   0.00%

2.49 - 2.00 to

   0.00%

 

“Default Rate”: As defined below in this Note.

 

“Euro-Dollar Amount”: Each portion of the Principal Amount bearing interest at
the applicable Euro-Dollar Base Rate pursuant to a Euro-Dollar Rate Request.
There shall be no more than three (3) portions of the Principal Amount bearing
interest at an applicable Euro-Dollar Base Rate outstanding at any time.

 

“Euro-Dollar Business Day”: Any day on which commercial banks are open for
domestic and international business (including dealings in U.S. Dollar deposits)
in New York City and Dallas, Texas.

 

“Euro-Dollar Rate Request”: Borrower’s telephonic notice (to be promptly
confirmed in a written notice which must be received by Lender before such
Euro-Dollar Rate Request will be put into effect by Lender), to be received by
Lender by twelve o’clock noon (Dallas, Texas time) three (3) Euro-Dollar
Business Days prior to the last day of the relevant Interest Period specified in
the Euro-Dollar Rate Request for the commencement of the Interest Period, of (a)
its intention to have (1) all or any portion of the Principal Amount which is
not then the subject of an Interest Period (other than an Interest Period which
is terminating on such Euro-Dollar Business Day), and/or (2) all or any portion
of any Disbursement of Loan proceeds which is to be made on such Euro-Dollar
Business Day, bear interest at the Euro-Dollar Base Rate and (b) the Interest
Period desired by Borrower

 

17



--------------------------------------------------------------------------------

in respect to the amount specified. There shall be no more than three (3) such
requests for an election outstanding at any time.

 

“Euro-Dollar Rate Request Amount”: The amount, to be specified by Borrower in
each Euro-Dollar Rate Request and stated in increments of FIFTY THOUSAND DOLLARS
($50,000.00), which Borrower desires to bear interest at the Euro-Dollar Base
Rate; provided, however, in no event shall any such amount be less than FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00) in each instance.

 

“Euro-Dollar Reference Source”: The display for Euro-Dollar rates provided on
The Bloomberg (a data service), viewed by accessing Page One (1) of the global
deposits segment of money market rates (or such other page as may replace Page
One (1) for the purposes of displaying Euro-Dollar rates); or, at the option of
Lender the display for Euro-Dollar rates on such other service selected from
time to time by Lender and determined by Lender to be comparable to The
Bloomberg, which other service may include Reuters Monitor Money Rates Service.

 

“Euro-Dollar Base Rate”: With respect to any Euro-Dollar Amount, the rate per
annum (expressed as a percentage) determined by Lender to be equal to the sum of
(a) the quotient of the Euro-Dollar Rate for the applicable Euro-Dollar Amount
and the applicable Interest Period, divided by (1 minus the applicable Reserve
Requirement), rounded up to the nearest 1/100 of 1%, plus (b) the applicable
Assessments, plus (c) a percentage rate calculated as follows, and effective on
the first (1st) day of the month following Lender’s receipt of Borrower’s
quarterly Financial Statement pursuant to the Loan Agreement, which receipt
shall be not later than fifteen (15) days prior to an applicable change to the
Euro-Dollar Base Rate, keyed to Borrower’s then ratio of total liabilities to
Tangible Net Worth:

 

 

Ratio of Total Liabilities

To Tangible Net Worth

--------------------------------------------------------------------------------

  

Euro-Dollar

Base Rate

--------------------------------------------------------------------------------

3.25 – 3.00 to 1

   2.60%

2.99 –2.50 to 1

   2.50%

2.49 - 2.00 to 1

   2.40%

 

“Euro-Dollar Rate”: The rate determined by Lender (rounded upward, if necessary,
to the nearest 1/16 of 1%) equal to the offered rate (and not the bid rate) for
deposits in U.S. Dollars of amounts comparable to the Euro-Dollar Rate Request
Amount for the same period of time as the Interest Period selected by Borrower
in the Euro-Dollar Rate Request, as set forth on the Euro-Dollar Reference
Source at approximately 10:00 a.m. (Dallas, Texas time) on the first day of the
applicable Interest Period.

 

“Interest Period”: The period during which interest at the Euro-Dollar Base
Rate, determined as provided in this Note, shall be applicable to the applicable
Euro-Dollar Rate Request Amount; provided however, that each such period shall
be either one (1), thirty (30), sixty (60), ninety (90), one hundred eighty
(180) or three hundred sixty (360) days (30 day increments), which shall be
measured from the date specified by Borrower in each Euro-Dollar Rate Request
for the commencement of the computation of interest at the Euro-Dollar Base
Rate, to the numerically corresponding day in the calendar month in which such
period terminates (or, if there be no numerical correspondent in such month, or
if the date selected by Borrower for such commencement is the last Euro-Dollar
Business Day of a calendar month, then the last Euro-Dollar Business Day of the
calendar month in which such period terminates, or, if the numerically
corresponding day is not a Euro-Dollar Business Day then the next succeeding
Euro-Dollar Business Day, unless such next succeeding Euro-Business Day enters a
new calendar month, in which case such period shall end on the next preceding
Euro-Dollar Business Day); and in no event shall any such period be elected
which extends beyond the Maturity Date.

 

“Loan”: The ONE HUNDRED TWENTY-FIVE MILLION DOLLAR ($125,000,000.00) loan
evidenced hereby.

 

“Loan Agreement”: That certain Master Loan Agreement dated August 31, 2000
between the undersigned and the payee named herein, as amended from time to
time.

 

“Maturity Date”: Is defined in the first paragraph of this Note and is the date
on which this Note becomes due and payable in its entirety.

 

18



--------------------------------------------------------------------------------

“Maximum Rate”: The lesser of (i) the maximum interest rate permitted under
applicable law, or (ii) the per annum rate of thirty percent (30%).

 

“Principal Amount”: That portion of the Loan evidenced hereby as is from time to
time outstanding.

 

“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System, as from time to time amended or supplemented.

 

“Regulation”: With respect to the charging and collecting of interest at the
Euro-Dollar Base Rate, any United States federal, state or foreign laws,
treaties, rules or regulations whether now in effect or hereinafter enacted or
promulgated (including Regulation D) or any interpretations, directives or
requests applying to a class of depository institutions including Payee or
Lender under any United State federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof
excluding any change the effect of which is determined by Lender to be reflected
in a change in the Euro-Dollar Base Rate.

 

“Reserve Requirement”: The average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
under Regulation D by member banks of the Federal Reserve System in New York
City with deposits exceeding one billion U.S. Dollars against “Eurocurrency
Liability”, as such quoted term is used in Regulation D. Without limiting the
effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks by reason of any
regulatory change against (a) any category of liability which includes deposits
by reference to which the Euro-Dollar Rate is to be determined as provided in
this Note, or (b) any category of extensions of credit or other assets which
includes loans the interest rate on which is determined on the basis of rates
referred to in the definition of “Euro-Dollar Rate” set forth above.

 

If Borrower desires the application of the Euro-Dollar Base Rate, it shall
submit a Euro-Dollar Rate Request to Lender. Such Euro-Dollar Rate Request shall
specify the Interest Period and the Euro-Dollar Amount and shall be irrevocable,
subject to Lender’s right to convert the rate of interest payable hereunder with
respect to any Euro-Dollar Amount from the Euro-Dollar Base Rate to the Base
Interest Rate as hereinafter provided. In the event that Borrower fails to
submit a Euro-Dollar Rate Request with respect to an existing Euro-Dollar Amount
not later than twelve o’clock noon (New York time) three (3) Euro-Dollar
Business Days prior to the last day of the relevant Interest Period, then the
applicable Euro-Dollar Amount shall bear interest, commencing at the end of such
Interest Period, at the Base Interest Rate.

 

In no event shall Borrower have the right to have more than three (3) Interest
Periods involving Euro-Dollar Amounts in effect at any one time, whether or not
any portion of the Loan is then bearing interest at the Base Interest Rate.

 

Any portion of the Principal Amount to which the Euro-Dollar Base Rate is not
(or cannot pursuant to the terms hereof be) applicable shall bear interest at
the Base Interest Rate.

 

Borrower shall pay to Lender, promptly upon demand, such amounts as are
necessary to compensate Lender for additional costs (“Additional Costs”)
resulting from any Regulation which (i) subjects Lender to any tax, duty or
other charge with respect to the Loan or this Note, or changes the basis of
taxation of any amounts payable to Lender under the Loan or this Note (other
than taxes imposed on the overall net income of Lender or of its applicable
lending office by the jurisdiction in which Lender’s principal office or such
applicable lending office is located), (ii) imposes, modifies or deems
applicable any reserve, special deposit or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, Lender, or (iii) imposes on Lender or on the interbank
Euro-Dollar market any other conditions affecting the Loan or this Note, or any
of such extensions of credit or liabilities. Lender will notify Borrower of any
event which would entitle Lender to compensation pursuant to this paragraph as
promptly as practicable after Lender obtains knowledge thereof and determines to
request such compensation.

 

Without limiting the effect of the immediately preceding paragraph, in the event
that, by reason of any Regulation, (i) Lender incurs Additional Costs based on
or measured by the amount of (1) a category of deposits or other liabilities of
Lender which include deposits by reference to which the Euro-Dollar Rate is
determined as provided in this Note and/or (2) a category of extensions of
credit or other assets of Lender

 

19



--------------------------------------------------------------------------------

which includes loans the interest on which is determined on the basis of rates
referred to in the definition of “Euro-Dollar Rate” set forth above, (ii) Lender
becomes subject to restrictions on the amount of such a category of liabilities
or assets which it may hold, or (iii) it shall be unlawful or impractical for
Lender to make or maintain the Loan (or any portion thereof) at the Euro-Dollar
Base Rate, then Lender’s obligation to make or maintain the Loan (or portions
thereof) at the Euro-Dollar Base Rate (and Borrower’s right to request the same)
shall be suspended and Lender shall give notice thereof to Borrower and, upon
the giving of such notice, interest payable hereunder at the Euro-Dollar Base
Rate shall be converted to the Base Interest Rate, unless Lender may lawfully
continue to maintain the Loan (or any portion thereof) then bearing interest at
the Euro-Dollar Base Rate to the end of the current Interest Period(s), at which
time the interest rate shall convert to the Base Interest Rate. If subsequently
Lender determines that such Regulation has ceased to be in effect, Lender will
so advise Borrower and Borrower may convert the rate of interest payable
hereunder with respect to those portions of the Principal Amount bearing
interest at the Base Interest Rate to the Euro-Dollar Base Rate by submitting a
Euro-Dollar Rate Request in respect thereof and otherwise complying with the
provisions of this Note with respect thereto.

 

Determinations by Lender of the existence or effect of any Regulation on its
costs of making or maintaining the Loan, or portions thereof, at the Euro-Dollar
Base Rate, or on amounts receivable by it in respect thereof, and of the
additional amounts required to compensate Lender with respect to Additional
Costs and/or Assessments, shall be conclusive; provided, however, that such
determinations are made without manifest error.

 

Anything herein to the contrary notwithstanding, if, at the time of or prior to
the determination of the Euro-Dollar Base Rate in respect of any Euro-Dollar
Rate Request Amount as herein provided, Lender determines (which determination
shall be conclusive, provided that such determination is made on a reasonable
basis, absent manifest error) that (i) by reason of circumstances affecting the
interbank Euro-Dollar market generally, adequate and fair means do not or will
not exist for determining the Euro-Dollar Base Rate applicable to an Interest
Period, or (ii) the Euro-Dollar Rate, as determined by Lender, will not
accurately reflect the cost to Lender of making or maintaining the Loan (or any
portion thereof) at the Euro-Dollar Base Rate, then Lender shall give Borrower
prompt notice thereof, and the applicable Euro-Dollar Rate Request Amount shall
bear interest, or continue to bear interest, as the case may be, at the Base
Interest Rate. If at any time subsequent to the giving of such notice Lender
determines that because of a change in circumstances the Euro-Dollar Base Rate
is again available to Borrower hereunder, Lender shall so advise Borrower and
Borrower may convert the rate of interest payable hereunder from the Base
Interest Rate to the Euro-Dollar Base Rate by submitting a Euro-Dollar Rate
Request to Lender and otherwise complying with the provisions of this Note with
respect thereto.

 

Borrower shall pay to Lender, immediately upon request and notwithstanding
contrary provisions contained in the Mortgage (as hereafter defined) or other
Loan Instruments, such amounts as shall, in the conclusive judgment of Lender
reasonably exercised, compensate Lender for any loss, cost or expense incurred
by it as a result of (i) any payment or prepayment, under any circumstances
whatsoever, of any portion of the Principal Amount bearing interest at the
Euro-Dollar Base Rate on a date other than the last day of an applicable
Interest Period, (ii) the conversion, for any reason whatsoever, of the rate of
interest payable hereunder from the Euro-Dollar Base Rate to the Base Interest
Rate with respect to any portion of the Principal Amount then bearing interest
at the Euro-Dollar Base Rate on a date other than the last day of an applicable
Interest Period, (iii) the failure of all or a portion of an Disbursement, which
was to have borne interest at the Euro-Dollar Base Rate pursuant to a
Euro-Dollar Rate Request, to be made under the Loan Agreement, or (iv) the
failure of Borrower to borrow in accordance with a Euro-Dollar Rate Request
submitted by it to Lender, which amounts shall include, without limitation, lost
profits.

 

Borrower shall have the right to prepay, in whole or in part, the Principal
Amount of this Note accruing interest at the Base Interest Rate, without premium
or penalty upon the payment of all accrued interest on the amount prepaid (and
any interest which has accrued at the Default Rate and other sums that may be
payable hereunder); provided, however, that any Euro-Dollar Amount may be
prepaid only on the last day of the applicable Interest Period.

 

All payments of principal shall be credited first against principal amounts
bearing interest at the Base Interest Rate and then toward the payment of
Euro-Dollar Amounts. Payments of Euro-Dollar Amounts shall be applied in such
manner as Borrower shall select; provided, however, that Borrower shall select
Euro-Dollar Amounts to be repaid in a manner designed to minimize any losses
incurred by virtue of such payment. If

 

20



--------------------------------------------------------------------------------

Borrower shall fail to select the Euro-Dollar Amounts to which such payments are
to be applied, or if an Event of Default has occurred and is continuing at the
time of payment, then Lender shall be entitled to apply the payment to such
Euro-Dollar Amounts in the manner it deems appropriate. Borrower shall
compensate Lender for any losses incurred by virtue of any payment of those
portions of the Loan accruing interest at the Euro-Dollar Base Rate prior to the
last day of the relevant Interest Period, which compensation shall be determined
in accordance with the provisions set forth in this Note, and any payment
received pursuant to this paragraph shall be applied first to losses incurred by
Lender by reason of such payment.

 

If a default shall occur under the Mortgage, interest on the Principal Amount
shall, at the option of Lender, immediately and without notice to Borrower, be
converted to the Base Interest Rate. The foregoing provision shall not be
construed as a waiver by Lender of its right to pursue any other remedies
available to it under the Mortgage or any other instrument evidencing or
securing the Loan, nor shall it be construed to limit in any way the application
of the Default Rate.

 

Borrower hereby agrees that it shall be bound by any agreement extending the
time or modifying the above terms of payment, made by Lender and the owner of
owners of the Property whether with or without notice to Borrower, and Borrower
shall continue to be liable to pay the amount due hereunder, but with interest
at a rate no greater than the Euro-Dollar Base Rate or the Base Interest Rate,
as the case may be, according to the terms of any such agreement of extension or
modification.

 

At the option of the holder hereof, the entire principal balance and accrued
interest owing hereon shall, subject to applicable laws, at once become due and
payable without notice or demand upon the occurrence at any time of any default
under any of the Loan Instruments, including this Note (each, an “Event of
Default”).

 

  1.   (a) Default in the payment of any installment of principal due hereunder;
(b) default in the payment of any installment of interest within ten (10) days
of the first day of the month in which such installment is due; (c) default in
the payment of any other amount due (other than principal or interest) hereunder
which is not cured within fifteen (15) days of written notice thereof; or (d)
default in the performance of any of the covenants or provisions hereunder which
is not cured within thirty (30) days of written notice thereof.

 

  2.   Subject to applicable cure periods, if any, set forth in the Loan
Agreement (as defined below), the liquidation, termination, dissolution or (if
any of the undersigned is a natural person) the death of any of the undersigned
or any guarantor hereof.

 

  3.   Subject to applicable cure periods, if any, set forth in the Loan
Agreement (as defined below), the bankruptcy or insolvency of, the assignment
for the benefit of creditors by, or the appointment of a receiver for any of the
property of any party liable for the payment of this Note, whether as maker,
endorser, guarantor, surety or otherwise.

 

  4.   Default in the payment of any other indebtedness due the holder hereof,
or default in the performance of any other obligation to the holder hereof by
the undersigned or any other party liable for the payment hereof, whether as
endorser, guarantor, surety or otherwise currently existing or incurred in the
future, it being reasonably contemplated by the undersigned that it may incur
additional indebtedness owing to the holder hereof, from time to time,
subsequent to the date hereof.

 

  5.   As Section 7.6 of the Mortgage (defined below) provides: “Title to all or
any part of the Mortgaged Property (other than obsolete or worn Personal
Property replaced by adequate substitutes of equal or greater value than the
replaced items when new) shall become vested in any party other than Trustor,
whether by operation of law or otherwise, except as permitted under the release
provisions of this Deed of Trust”.

 

  6.   Under any of the Loan Instruments, an Event of Default or default (as
defined in that document) occurs.

 

  7.   Notwithstanding any other provision, if Lender determines in its
reasonable judgment that the default complained of, other than a default for the
payment of monies, cannot be cured within the period requiring curing as
specified in Lender’s written notice of default, then the default

 

21



--------------------------------------------------------------------------------

         shall be deemed to be cured if Borrower within the notice period shall
have commenced the curing of the default and shall thereafter diligently
prosecute the same to completion. If in Lender’s reasonable judgment Borrower
fails to diligently prosecute the curing of the default or Lender determines
that such default is incurable, then this default shall constitute an Event of
Default.

 

The failure to exercise the option to accelerate the maturity of this Note upon
the happening of any one or more of the Events of Default hereunder shall not
constitute a waiver of the right of the holder hereof to exercise the same or
any other option at that time or at any subsequent time with respect to such
uncured default or any other event of uncured default hereunder or under any
other of the Loan Instruments. The remedies of the holder hereof, as provided in
this Note and in any other of the Loan Instruments, shall be cumulative and
concurrent and may be pursued separately, successively or together, as often as
occasion therefor shall arise, at the sole discretion of the holder hereof. The
acceptance by the holder hereof of any payment under this Note which is less
than payment in full of all amounts due and payable at the time of such payment
shall not constitute a waiver of the rights of the holder to exercise the
foregoing option or any other option granted to the holder hereof or in any
other of the Loan Instruments, at that time or at any subsequent time, or
nullify any prior exercise of any such option. The acceptance by holder of any
payment under this Note after the date that such payment is due shall not
constitute a waiver of the right to require prompt payment when due of future or
succeeding payments or to declare a default as herein provided for any failure
to so pay. The acceptance by holder of the payment of a portion of any
installment at any time that such installment is due and payable in its entirety
shall neither cure nor excuse the default caused by the failure to pay the whole
of such installment and shall not constitute a waiver of holder’s right to
require full payment when due of all future or succeeding installments.

 

After any Event of Default or upon maturity, if permitted by applicable law,
principal and past-due interest shall bear interest at the lesser of the
Applicable Rate plus five percent (5%) per annum or the maximum amount permitted
by applicable law (the “Default Rate”). The undersigned acknowledges that late
payment to holder of any sums due hereunder will cause holder to incur costs not
contemplated hereunder, the exact amount of which will be impracticable or
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges. Accordingly, if any installment, payment or
any other sum due from the undersigned shall not be received by holder or
holder’s designee within ten (10) calendar days after it is due, the undersigned
shall then pay to holder a late payment charge equal to five percent (5%) of
such overdue amount. The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs holder will incur by reason of late
payment. This provision shall not, however, be construed as extending the time
for payment of any amount hereunder, and the acceptance of such late charge by
holder shall in no event constitute a waiver of the undersigned’s default with
respect to such overdue amount nor prevent holder from exercising any of the
other rights and remedies with respect to such default.

 

The undersigned and all other parties now or hereafter liable for the payment
hereof, whether as endorser, guarantor, surety or otherwise, severally waive
demand, presentment, notice of dishonor, notice of intention to accelerate the
indebtedness evidenced hereby, diligence in collecting, grace, notice and
protest, and consent to all extensions which from time to time may be granted by
the holder hereof and to all partial payments hereon, whether before or after
maturity.

 

If this Note is not paid when due, whether at maturity or by acceleration, or if
it is collected through a bankruptcy, probate or other court, whether before or
after maturity, the undersigned agrees to pay all costs of collections,
including but not limited to reasonable attorneys’ fees, incurred by the holder
hereof.

 

This Note is executed pursuant to the Loan Agreement, which Loan Agreement
contains provisions for acceleration of the maturity hereof upon the happening
of certain events, and all Disbursements made hereunder shall be made pursuant
to the Loan Agreement. This Note is secured by one or more Construction Deeds of
Trust (With Security Agreement, Fixture Filing and Assignment of Rents and
Leases) (collectively, the “Mortgage” or “Deed of Trust”) covering certain
property more particularly described in such Mortgage. The proceeds of this Note
are to be used for business, commercial, investment or other similar purposes
and no portion thereof will be used for personal, family or household use.

 

All agreements between the undersigned and the holder hereof, whether now
existing or hereafter arising and whether written or oral, are hereby limited so
that in no contingency, whether by reason of

 

22



--------------------------------------------------------------------------------

acceleration of the maturity hereof or otherwise, shall the interest contracted
for, charged, received, paid or agreed to be paid to the holder hereof exceed
the maximum amount permissible under applicable law. If, from any circumstance
whatsoever, interest would otherwise be payable to the holder hereof in excess
of the maximum lawful amount, the interest payable to the holder hereof shall be
reduced to the maximum amount permitted under applicable law; and if from any
circumstance the holder hereof shall ever receive anything of value deemed
interest by applicable law in excess of the maximum lawful amount, an amount
equal to any excessive interest shall be applied to the reduction of the
principal hereof and not to the payment of interest, or if such excessive
interest exceeds the unpaid balance of principal hereof, such excess shall be
refunded to the undersigned. All interest paid or agreed to be paid to the
holder hereof shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full period until payment in full
of the principal (including the period of any renewal or extension hereof) so
that the interest hereon for such full period shall not exceed the maximum
amount permitted by applicable law. This paragraph shall control all agreements
between the undersigned and the holder hereof.

 

The undersigned acknowledges and agrees that the holder hereof may, from time to
time, sell or offer to sell interests in the Loan evidenced by this Note as
secured by the Mortgage to one or more participants. The undersigned authorizes
the holder hereof to disseminate any information it has pertaining to the Loan,
including, without limitation, complete and current credit information on the
undersigned, any of its principals and any guarantor of this Note, to any such
participant or prospective participant.

 

This Note may be prepaid in whole or in part, at any time, without premium or
penalty. All payments on the indebtedness evidenced hereby, other than regularly
scheduled payments, shall be applied to such indebtedness in such order and
manner as the holder hereof may elect in its sole discretion.

 

This Note amends, restates, and supersedes in its entirety a certain Amended and
Restated Revolving Promissory Note dated May 29, 2002 executed by the
undersigned in favor of the payee named herein in the principal amount of
SEVENTY-FIVE MILLION DOLLARS ($75,000,000.00), and shall constitute a renewal
thereof for purposes of the Mortgage and otherwise, and all obligations of the
undersigned under this Note shall continue to be secured in full under the
Mortgage.

 

(Remainder of page left blank intentionally)

 

23



--------------------------------------------------------------------------------

EXCEPT WHERE FEDERAL LAW IS APPLICABLE (INCLUDING, WITHOUT LIMITATION, ANY
FEDERAL USURY CEILING OR OTHER FEDERAL LAW WHICH, FROM TIME TO TIME, IS
APPLICABLE TO THE INDEBTEDNESS EVIDENCED HEREIN AND PREEMPTS STATE USURY LAWS),
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

BORROWER:

 

WILLIAM LYON HOMES, INC.,

a California corporation

By:

 

/s/    MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

Name:

Title:

 

Michael D. Grubbs

Senior Vice President and

Chief Financial Officer

 

By:

 

/s/    RICHARD S. ROBINSON

--------------------------------------------------------------------------------

Name:

Title:

 

Richard S. Robinson

Senior Vice President

 

William Lyon Homes, Inc.

Loan No. 906-0100

 

24



--------------------------------------------------------------------------------

EXHIBIT “B”

AGREEMENT FOR SIXTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Other Conditions to Modifications)

 

1.   Legal Fees. Borrower shall pay all legal fees and costs incurred by Lender
in connection with the preparation and negotiation of this Sixth Modification.

 

2.   Title Endorsements/Recording Fees. Borrower shall pay all title charges and
recording fees and costs incurred by Lender in connection with the requirements
of Paragraphs 2(a) and 2(b) of this Sixth Modification.

 

3.   Consent of Guarantor(s). Guarantors of the Loan shall execute and deliver
the attached Consent of Guarantor to Lender and the attached Consent to the
Sixth Memorandum hereof described in Paragraph 2(b) of this Sixth Modification
(suitable for recording).

 

4.   Consent of Junior Lienholder(s). If indicated on the attached Exhibit “C”
or otherwise required by Lender, Junior Lienholders shall execute and deliver
the attached Consent of Junior Lienholder and the attached Consent to the Sixth
Memorandum hereof described in Paragraph 2(b) of this Sixth Modification
(suitable for recording).

 

5.   Fees. Borrower shall pay to Lender the following non-refundable extension
fees as a condition precedent to the effectiveness of this Sixth Modification,
which fees shall not be applicable to payment of principal or interest due under
the Note, or otherwise, and shall be retained by Lender in all events, payable
upon execution of this Sixth Modification as follows:

 

  (i)   Facility Fee. THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000.00) for
renewal of the Loan, as increased pursuant to this Sixth Modification, subject
to a credit in the amount of TWO HUNDRED EIGHTEEN THOUSAND SEVEN HUNDRED FIFTY
DOLLARS ($218,750.00) remitted to Lender by Borrower as of the effective date
hereof.

 

6.   Execution of Third Amended and Restated Revolving Promissory Note. Borrower
shall execute and deliver to Lender a Third Amended and Restated Revolving
Promissory Note in favor or Lender, in the form attached to this Sixth
Modification as Exhibit “A-1”, providing for a maximum stated principal amount
of ONE HUNDRED TWENTY-FIVE MILLION DOLLARS ($125,000,000.00).

 

7.   Corporate Resolution. Borrower shall execute and deliver to Lender a
Corporate Resolution providing for the execution of the Amended and Restated
Revolving Promissory Note.

 

8.   Environmental Indemnities. Borrower shall execute and deliver to Lender
Amended and Restated Environmental Indemnities of even date herewith, executed
by William Lyon Homes, Inc., and William Lyon Homes.

 

9.   Guaranty Agreement. Borrower shall execute and deliver to Lender an Amended
and Restated Guaranty Agreement of even date herewith, executed by William Lyon
Homes.

 

William Lyon Homes, Inc.

Loan No. 906-0100

 

25



--------------------------------------------------------------------------------

EXHIBIT “C”

AGREEMENT FOR SIXTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor confirms its guaranties of Borrower’s obligations to,
and indemnities in favor of, Lender under the Loan Agreement and the other Loan
Instruments referenced in, and as modified by the foregoing Sixth Modification
and Sixth Memorandum described therein, and consents to and accepts the
foregoing modifications.

 

GUARANTOR:      

WILLIAM LYON HOMES,

a Delaware corporation

            By:  

/s/  MICHAEL D. GRUBBS

--------------------------------------------------------------------------------

           

Name:

Title:

 

Michael D. Grubbs

Senior Vice President and

Chief Financial Officer

 

            By:  

/s/    RICHARD S. ROBINSON

--------------------------------------------------------------------------------

           

Name:

Title:

 

Richard S. Robinson

Senior Vice President

 

William Lyon Homes, Inc.

Loan No. 906-0100

 

26



--------------------------------------------------------------------------------

EXHIBIT “C”

AGREEMENT FOR SIXTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF JUNIOR LIENHOLDER

 

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations to Lender under the Loan Agreement and the
other Loan Instruments. The undersigned consents to and accepts the
modifications set forth in the foregoing Sixth Memorandum and the Sixth
Modification described therein, and agrees that, notwithstanding such
modifications, the undersigned’s lien shall be and remain junior and subordinate
to the lien of Lender to secure Borrower’s obligations, as modified herein, to
the extent provided in and subject to all of the terms of the following
Subordination Agreements, which Agreements remain in effect:

 

A) Ambridge @ Quail Hill: i) (1103) dated June 13, 2003 and recorded in the
Official Records of Orange County, California on July 11, 2003 as Instrument No.
2003-000819536; and ii) (1117) dated October 7, 2003 and recorded in the
Official Records of Orange County, California on October 23, 2003 as Instrument
No. 2003-001308789.

 

B) Linden @ Quail Hill: i) (1083) dated June 7, 2002 and recorded in the
Official Records of Orange County, California on June 20, 2002, as Instrument
No. 2002-0519878; ii) (1088) dated December 13, 2002 and recorded in the
Official Records of Orange County, California on December 19, 2002 as Instrument
No. 2002-001166164; iii) (1093) dated March 10, 2003 and recorded in the
Official Records of Orange County, California on March 20, 2003 as Instrument
No. 2003-000302731; iv) (1104) dated May 28, 2003 and recorded in the Official
Records of Orange County, California on June 12, 2003 as Instrument No.
2003-000684759; and v) (1107) dated June 18, 2003 and recorded in the Official
Records of Orange County, California on July 2, 2003 as Instrument No.
2003-000781410.

 

       

IRVINE COMMUNITY DEVELOPMENT COMPANY LLC,

a Delaware limited liability company

            By:  

/s/ CYNTHIA R. DAILY

--------------------------------------------------------------------------------

           

Name:

Title:

 

Cynthia R. Daily

Senior Director

 

            By:  

/s/ NICHOLAS A. REICHERT

--------------------------------------------------------------------------------

           

Name:

Title:

 

Nicholas A. Reichert

Assistant Secretary

 

27



--------------------------------------------------------------------------------

William Lyon Homes, Inc.

Loan No. 906-0100

 

EXHIBIT “C”

AGREEMENT FOR SIXTH MODIFICATION OF DEEDS OF TRUST AND OTHER LOAN INSTRUMENTS

(Consents to Modifications)

 

CONSENT OF JUNIOR LIENHOLDER

 

The undersigned is the holder of an obligation secured by a lien (the “Junior
Lienholder”) against the same property, which secures, in a senior priority
position, Borrower’s obligations to Lender under the Loan Agreement and the
other Loan Instruments. The undersigned consents to and accepts the
modifications set forth in the foregoing Sixth Memorandum and the Sixth
Modification described therein, and agrees that, notwithstanding such
modifications, the undersigned’s lien shall be and remain junior and subordinate
to the lien of Lender to secure Borrower’s obligations, as modified herein, to
the extent provided in and subject to all of the terms of the following
Subordination Agreements, which Agreements remain in effect:

 

A) The Shores at Victoria By the Bay: i) (1084) dated October 16, 2002 and
recorded in the Official Records of Contra Costa County, California on October
29, 2002, as Instrument No. 2002-0395912-00; ii) (1089) dated July 3, 2003 and
recorded in the Official Records of Contra Costa County, California on January
7, 2003 as Instrument No. 2003-0008163-00; and iii) (1105) dated June 3, 2003
and recorded in the Official Records of Contra Costa County, California on June
13, 2003 as Series No. 2003-278107.

 

B) The Bluffs at Victoria By the Bay: i) (1089) dated January 3, 2003 and
recorded in the Official Records of Contra Costa County, California on January
7, 2003 as Instrument No. 2003-0008162-00.

 

       

HERCULES VICTORIA, LLC,

a Delaware limited liability company

            By:  

CATELLUS RESIDENTIAL GROUP, INC.,

a California corporation

            Its:   Manager

                    By:  

/S/ TOM MARSHALL

--------------------------------------------------------------------------------

                   

Name:

Title:

 

Tom Marshall

Senior Vice President

 

28